Name: 79/677/EEC: Commission Decision of 18 July 1979 authorizing the Kingdom of Belgium, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands not to apply Community treatment to drawn or blown glass, falling within heading No ex 70.05 of the Common Customs Tariff, originating in the USSR and in free circulation in the other Member States (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-08-07

 Avis juridique important|31979D067779/677/EEC: Commission Decision of 18 July 1979 authorizing the Kingdom of Belgium, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands not to apply Community treatment to drawn or blown glass, falling within heading No ex 70.05 of the Common Customs Tariff, originating in the USSR and in free circulation in the other Member States (Only the French and Dutch texts are authentic) Official Journal L 199 , 07/08/1979 P. 0042 - 0042****( 1 ) OJ NO L 60 , 12 . 3 . 1979 , P . 1 . ( 2 ) OJ NO L 121 , 3 . 6 . 1971 , P . 26 . COMMISSION DECISION OF 18 JULY 1979 AUTHORIZING THE KINGDOM OF BELGIUM , THE GRAND DUCHY OF LUXEMBOURG AND THE KINGDOM OF THE NETHERLANDS NOT TO APPLY COMMUNITY TREATMENT TO DRAWN OR BLOWN GLASS , FALLING WITHIN HEADING NO EX 70.05 OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN THE USSR AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ( 79/677/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO THE APPLICATION UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY , MADE ON 12 JULY 1979 BY THE GOVERNMENTS OF THE BENELUX COUNTRIES TO THE COMMISSION OF THE EUROPEAN COMMUNITIES , FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO DRAWN OR BLOWN GLASS , FALLING WITHIN HEADING NO EX 70.05 OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN THE USSR AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , WHEREAS IN THE BENELUX COUNTRIES THE IMPORTATION OF THE PRODUCTS IN QUESTION ORIGINATING IN THE USSR IS , IN ACCORDANCE WITH COUNCIL DECISION 79/252/EEC OF 21 DECEMBER 1978 ( 1 ), PROHIBITED ; WHEREAS THE DISPARITIES WHICH EXIST IN THE COMMERCIAL POLICY MEASURES APPLIED IN CONNECTION WITH THESE PRODUCTS BY THE MEMBER STATES ARE CAUSING DEFLECTION OF TRADE , THEREBY PREVENTING THE EXECUTION OF THOSE COMMERCIAL POLICY MEASURES WHICH ARE IN FORCE BECAUSE OF THE DIFFICULT ECONOMIC SITUATION IN THE SECTOR CONCERNED ; WHEREAS IT APPEARS FROM INFORMATION GIVEN BY THE BENELUX AUTHORITIES , THAT THERE ARE SERIOUS DIFFICULTIES IN THE INDUSTRIAL SECTOR CONCERNED , WHICH IS IN THE PROCESS OF BEING RESTRUCTURED , AND THAT THESE DIFFICULTIES ARE MADE WORSE BY LOW PRICE IMPORTS FROM THIRD COUNTRIES ; WHEREAS FURTHER INDIRECT IMPORTS WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN COMMISSION DECISION 71/202/EEC OF 12 MAY 1971 ( 2 ), AND IN PARTICULAR ARTICLE 1 THEREOF , HAS ADOPTED THIS DECISION : ARTICLE 1 THE KINGDOM OF BELGIUM , THE GRAND DUCHY OF LUXEMBOURG AND THE KINGDOM OF THE NETHERLANDS ARE AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , WHERE THEY ORIGINATE IN THE USSR AND ARE IN FREE CIRCULATION IN THE OTHER MEMBER STATES , AND IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 1 JULY 1979 : // CCT HEADING NO // DESCRIPTION // // EX 70.05 // DRAWN OR BLOWN GLASS // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL NEW OPPORTUNITIES ARISE IN THE BENELUX COUNTRIES FOR THE IMPORTATION OF THESE PRODUCTS FROM THE USSR OR UNTIL 31 DECEMBER 1979 , WHICHEVER IS THE EARLIER . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE KINGDOM OF BELGIUM , THE GRAND DUCHY OF LUXEMBOURG AND THE KINGDOM OF THE NETHERLANDS . DONE AT BRUSSELS , 18 JULY 1979 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT